

Exhibit 10.3




SECURITY AGREEMENT


This Security Agreement is entered into as of July ____, 2008, by and between
a21, Inc. a Delaware Corporation (“Debtor”), with a principal place of business
at 7660 Centurion Parkway, Jacksonville, Florida 32256, and APPLEJACK ART
PARTNERS, INC., a Vermont Corporation with a principal place of business in
Sunderland, Vermont (“Secured Party”).


1. Grant of Security Interest. Debtor hereby grants to Secured Party, for itself
and each of the Noteholders, a continuing lien on and security interest in the
property described or referred to in Paragraph 2 below (collectively, the
“Collateral”) to secure prompt payment and full performance of the liabilities
described in Paragraph 3 below (collectively, the “Liabilities”).
 
2. Collateral. The Collateral consists of all personal property and assets now
or hereafter owned by Debtor or in which Debtor otherwise has any rights,
whether now existing or hereafter arising, including but not limited to the
following: (a) all accounts, contract rights and general intangibles,
receivables and claims of Debtor whether now or hereafter arising, all
guaranties and security therefor and all of Debtor’s right, title and interest
in the goods purchased and represented thereby including all of Debtor’s rights
in and to returned goods and rights of stoppage in transit, replevin and
reclamation as unpaid vendor; (b) all chattel paper including electronic chattel
paper and tangible chattel paper; (c) all documents and instruments including
but not limited to, promissory notes (together with all property securing such
documents and instruments); (d) all letters of credit and letter-of-credit
rights; (e) all supporting obligations; (f) all deposit accounts; (g) all
investment property and financial assets; (h) all inventory and all accessions
thereto and products thereof and documents therefor; (i) all furniture,
fixtures, equipment and machinery, wherever located and whether now or hereafter
existing, and all parts thereof, accessions thereto, and replacements therefor
and all documents and general intangibles covering or relating thereto; (j) all
general intangibles (including but not limited to, all payment intangibles); (k)
all books and records pertaining to the foregoing, including but not limited to
computer programs, data, certificates, records, circulation lists, subscriber
lists, advertiser lists, supplier lists, customer lists, customer and supplier
contracts, sales orders, and purchasing records; (l) all commercial tort claims;
and (m) all proceeds of the foregoing, including without limitation proceeds of
insurance policies.
 
3. Liabilities. The liabilities (“Liabilities”) secured under this Security
Agreement are all debts, liabilities and obligations of Debtor to Secured Party
under the Promissory Note dated July ____, 2008 (as amended, restated,
supplemented or modified from time to time, the “Note”) and any and all
amendments, replacements, modifications and supplements thereto, and this
Security Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
4.  
Covenants of Debtor. Until the Liabilities are paid in full, Debtor agrees that
it shall:

 
a) not sell or otherwise dispose of the Collateral except in the ordinary course
of business;
 
b) except for liens which come into being by operation of law, not create,
incur, assume or permit to exist any liens, encumbrances, security interests,
levies, assessments or charges (collectively, “Liens”) on or in any of the
Collateral;
 
c) appear in and defend, at Debtor’s own expense, any action or proceeding which
may affect Debtor’s title to or Secured Party’s interest in the Collateral;
 
d) procure or execute and deliver, from time to time, in form and substance
satisfactory to Secured Party in its discretion reasonably exercised, any
endorsements, assignments, financing statements or other writings deemed
necessary or appropriate by Secured Party to perfect, maintain or protect
Secured Party’s security interest in the Collateral and the priority thereof,
and take such other action and deliver such other documents, instruments and
agreements pertaining to the Collateral as Secured Party may reasonably request
to effectuate the intent of this Security Agreement. In addition, Debtor hereby
authorizes Secured Party to file UCC Financing Statements against Debtor
describing the Collateral as “all assets” or the like of Debtor;
 
e) notify Secured Party in writing at least thirty (30) days prior to any change
in Debtor’s name, identity or business structure, or any addition or change to
the address of the chief executive office or principal place of business of
Debtor specified in the introductory paragraph hereof and, in connection
therewith, take any and all actions reasonably requested by Secured Party under
Section 4(d) above;
 
f) keep separate, accurate and complete records of the Collateral ;
 
g) provide Secured Party during normal business hours with reasonable access to
the Collateral upon reasonable notice to the Debtor;
 
h) maintain and preserve its existence, and all rights, privileges, and other
authority necessary for the conduct of its business the failure of which to
maintain or preserve could reasonably be expected to result in a material
adverse effect on the business or financial condition of the Debtor or on a
material portion of the Collateral; and
 
i) continue operations in substantially the same form and structure of business
as currently conducted, and not (x) merge or consolidate with or acquire or be
acquired by any other corporation, partnership, entity or person or (y)
incorporate in another jurisdiction, in any such instance without the prior
consent of the Secured Party.
 

 
 

--------------------------------------------------------------------------------

 



 
5.  
Authorized Action By Secured Party.



a) After the occurrence and during the continuance of any “Event of Default” (as
defined below), Debtor hereby irrevocably appoints Secured Party as its
attorney-in-fact to do (but Secured Party shall not be obligated to and shall
not incur any liability to Debtor or any third party for failure so to do) any
act which Debtor is obligated by this Security Agreement to do, and to exercise
such rights and powers as Debtor might exercise with respect to the Collateral,
including, without limitation, the right to:
 
(i)  
collect by legal proceedings or otherwise and endorse, receive and receipt for
all payments, proceeds and other sums and property now or hereafter payable on
or on account of the Collateral;

 
(ii)  
enter into any extension, deposit or other agreement pertaining to, or deposit,
surrender, accept, hold or apply other property in exchange for, the Collateral;

 
(iii)  
process and preserve the Collateral; and

 
(iv)  
make any reasonable compromise, settlement or adjustment, and take any action it
deems advisable, with respect to the Collateral upon five Business Days’ prior
written notice to Debtor.

 
b) If Debtor is not engaging in any act that Debtor is obligated by the Security
Agreement to perform., Debtor agrees to reimburse Secured Party upon demand for
any reasonable costs and expenses, including reasonable attorneys’ fees, Secured
Party may incur while acting as Debtor’s attorney-in-fact hereunder, all of
which costs and expenses are included in the Liabilities secured hereby and are
payable upon demand.
 
c) It is further agreed and understood between the parties hereto that such care
as Secured Party gives to the safekeeping of its own property of like kind shall
constitute reasonable care of the Collateral when in Secured Party’s possession;
provided, however, that Secured Party shall not be required to make any
presentment, demand or protest, or give any notice and need not take any action
to preserve any rights against any prior party or any other person in connection
with the Liabilities or with respect to the Collateral.
 
d) If Debtor’s records are prepared or retained by a computer service company or
any accountant or accounting service, so long as any Liabilities are
outstanding, Debtor grants Secured Party the absolute and irrevocable right,
with reasonable notice to Debtor, to inspect such records (including Debtor’s
internal work papers), receive duplicate copies of all information furnished to
Debtor and prepared by such company, accountant or accounting service, and
agrees to furnish such consents as may be necessary to effectuate the same.
Debtor further agrees to promptly notify Secured Party of the name and address
of such company, accountant or accounting service and of any change in respect
thereof.
 
e) All the foregoing powers authorized herein, being coupled with an interest,
are irrevocable so long as any Liabilities are outstanding.
 
f) Default. The occurrence of any of the following events or conditions (herein
“Events of Default”) shall constitute an Event of Default hereunder:
 
(i)  
breach, violation or nonperformance of any covenant on Debtor’s part hereunder;



(ii)  
any Event of Default under and as defined in the Note.



Any Event of Default that shall have occurred hereunder or under the Note at any
time shall be deemed continuing unless such Event of Default is (i) cured,
provided that an Event of Default may only be cured within the time-frame and
only if so expressly permitted under the terms of this Agreement or the Note, as
applicable or (ii) waived in writing by the Secured Party.


6. Remedies. Upon the occurrence and during the continuation of any Event of
Default, Secured Party may, at its option, with prompt subsequent notice but
without demand on Debtor, declare all Liabilities immediately due and payable,
and Secured Party shall have all the default rights and remedies of a secured
party under Article 9 of the Vermont Uniform Commercial Code (the “UCC”) and
other applicable law as well as the following rights and remedies, all of which
may be exercised with or without further notice to Debtor (other than notices
which Debtor is not permitted to waive under the UCC):
 
a) to the extent permitted by law, to notify any and all obligors and account
debtors on the Collateral that the same has been assigned to Secured Party and
that all payments thereon are to be made directly to Secured Party;
 
b) to settle, compromise or release, on terms reasonably acceptable to Secured
Party, in whole or in part, any amounts owing on the Collateral, and to extend
the time of payment, make allowances and adjustments and to issue credits in
Secured Party’s name or in the name of Debtor in respect thereof;
 
c) to sell or otherwise dispose of the Collateral or any part thereof, for cash,
on credit or otherwise, with or without representations or warranties, and upon
such terms as shall be acceptable to Secured Party;
 
d) to require the Debtor to assemble the Collateral and to make it available to
the Secured Party for retrieval/repossession;
 
e) In the event the Debtor fails to comply with subsection 6(d) above, to enter
any premises where any Collateral may be located and to take possession of and
 

 
 

--------------------------------------------------------------------------------

 

remove the Collateral, with or without judicial process; to remove from any
premises where the same may be located, any and all documents, instruments,
files and records relating to the Collateral (provided, that Secured Party
agrees to (i) give receipts for such items to Debtor and (ii) use the same
standard of care for such documents, instruments files and records as Secured
Party would use for its own property of a similar nature); provided further,
that Secured Party shall incur no liability with respect to the foregoing
subparagraphs (b) and (c) except in the case of its gross negligence or willful
misconduct), and Secured Party may, at Debtor’s expense, use the supplies and
space of Debtor at its places of business as may be necessary to properly
administer and control the Collateral or the handling of collections and
realizations thereon; and
 
f) to take or bring, in Secured Party’s name or in the name of  Debtor, all
steps, actions, suits or proceedings deemed by Secured Party necessary or
desirable to effect collection of or to realize upon the Collateral;
 
all at Secured Party’s sole option and as Secured Party in its sole discretion
may deem advisable.


7.  
Manner of Sale.  Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
Debtor shall be given ten (10) business days prior notice of the time and place
of any public sale or of the time and place of any private sale or other
intended disposition of Collateral, which notice Debtor hereby agrees shall be
deemed reasonable notice thereof. 



8.  
Application of Proceeds of Collateral. The net cash proceeds resulting from the
collection, liquidation, sale or other disposition of the Collateral shall be
applied first to the expenses (including all reasonable attorneys’ fees) of
retaking, holding, processing and preparing for sale, selling, collecting,
liquidating and the like, and then to the satisfaction of all Liabilities
secured hereby, application as to any particular obligation or indebtedness or
against principal or interest to be in Secured Party’s discretion. Debtor shall
be liable to Secured Party and shall pay to Secured Party on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of Collateral.

 
9.  
Cumulative Rights. The rights, powers and remedies of Secured Party under this
Security Agreement shall be in addition to all rights, powers and remedies given
to Secured Party under any statute or rule of law or any other document,
instrument or agreement, all of which rights, powers and remedies shall be
cumulative and may be exercised successively or concurrently.

 
10.  
Waiver. Any forbearance, failure or delay by Secured Party in exercising any
right, power or remedy shall not preclude the further exercise thereof, and
every right, power or remedy of Secured Party shall continue in full force and
effect until such right, power or remedy is specifically waived in a writing
executed by Secured Party. Debtor waives any right to require Secured Party to
proceed against any person or

 

 
 

--------------------------------------------------------------------------------

 

to exhaust any Collateral or to pursue any remedy in Secured Party’s power prior
to pursuing Debtor in respect of the Liabilities.
 
11.  
Binding Upon Successors. All rights of Secured Party under this Security
Agreement shall inure to the benefit of its successors and assigns, and all
obligations of Debtor shall bind the representatives, administrators, successors
and assigns of the Debtor; provided that Debtor may not transfer or assign its
obligations hereunder. Any transfer or assignment by Debtor in violation of the
foregoing shall be null and void.

 
12.  
Entire Agreement; Severability. This Security Agreement together with the Note
contains the entire security agreement between Secured Party and Debtor with
respect to the Collateral. If any of the provisions of this Security Agreement
shall be held invalid or unenforceable, this Security Agreement shall be
construed as if not containing those provisions and the rights and obligations
of the parties hereto shall be construed and enforced accordingly.

 
13.  
References. The captions or titles of the paragraphs of this Security Agreement
are for convenience of reference only and shall not define or limit the
provisions hereof.

 
14.  
Choice of Law. This Security Agreement and all matters arising out of or
relating hereto shall be governed by and enforced in accordance with the
internal laws of the State of Vermont, without reference to conflict of law
principles.  The parties shall participate in mediation to attempt to resolve
any dispute, controversy or claim that arises in relation to this Agreement. Any
unresolved controversy, claim or dispute arising out of or in relation to this
Agreement, or the breach thereof, will be settled by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
and judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. Any arbitration hearings will be conducted in
Albany, New York.

 
15.  
Notice. Any written notice, consent or other communication provided for in this
Security Agreement shall be given and deemed received as provided in the Note.

 
16.  
Counterparts. This Security Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

 

 
 

--------------------------------------------------------------------------------

 

The undersigned have entered into this Security Agreement as of the date first
above written.


SECURED
PARTY:                                                                                                DEBTOR:


APPLEJACK ART PARTNERS,
INC                                                                                        a21,
INC




By:_______________________________                                                                                                  By:______________________________________



